









AMENDMENT NO. 3 TO CREDIT AGREEMENT WITH CONSENT
This AMENDMENT NO. 3 TO CREDIT AGREEMENT WITH CONSENT (this “Agreement”) is
entered into as of June 11, 2018, and is by and among Pioneer Financial
Services, Inc., a Missouri corporation, Pioneer Funding, Inc., a Nevada
corporation, Pioneer Services Corp., a Missouri corporation formerly known as
PSLF, Inc., and Pioneer Services Sales Finance, Inc., a Nevada corporation,
jointly and severally (individually and collectively, the “Company”), the
Required Lenders, and CIBC Bank USA, formerly known as The PrivateBank and Trust
Company, as administrative agent for the Lenders (the “Administrative Agent”).
Recitals
A.
Each Company, the Administrative Agent and Lenders are party to that certain
Credit Agreement dated as of December 23, 2015 (as amended from time to time,
the “Credit Agreement”).

B.
Each Company, the Required Lenders, and the Administrative Agent have agreed to
the provisions set forth herein on the terms and conditions contained herein.

Agreement
Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, each Company, the
Administrative Agent and the Required Lenders hereby agree as follows:
1.Definitions. All references to the “Agreement” or the “Credit Agreement” in
the Credit Agreement and in this Agreement shall be deemed to be references to
the Credit Agreement as it may be amended, restated, extended, renewed,
replaced, or otherwise modified from time to time. Capitalized terms used and
not otherwise defined herein have the meanings given them in the Credit
Agreement.


2.Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above, but only if the documents and agreements set forth on
Exhibit A have been executed and delivered to the Administrative Agent by the
parties thereto, the Company has paid the fee payable to the Administrative
Agent set forth in the fee letter of even date herewith by and among the Company
and the Administrative Agent (the “Administrative Agent Amendment Fee”) and the
Administrative Agent has received the other document, deliveries, and payments
set forth on Exhibit A.


3.Definition of PrivateBank. All references in the Credit Agreement and the
other Loan Documents to “The PrivateBank and Trust Company” are hereby amended
to read “CIBC Bank USA, formerly known as The PrivateBank and Trust Company,”
and each reference in the Credit Agreement or any other Loan Document to
“PrivateBank” are hereby amended to read “CIBC”.


4.Consents to Sale of MidCountry Bank. The Company has advised the
Administrative Agent and the Lenders that MidCountry Financial Corp, a Georgia
corporation (“Holdings”), desires to sell to MidCountry Acquisition Corp., a
Delaware limited liability company (the “Buyer”), 100% of the issued and
outstanding Capital Securities of MidCountry Bank, FSB, a federal savings bank
(“MidCountry Bank”; and said Capital Securities being the “Shares”), pursuant to
the terms of a Stock Purchase Agreement by and among Holdings, MidCountry Bank,
and the Buyer in the form and substance attached hereto as Exhibit B-1 as the
foregoing may be amended, modified, restated or supplemented, provided that any
such amendment, modification, restatement or supplement shall not be effective
without the Administrative Agent’s prior written consent (the “Purchase
Agreement”), and the Termination and Depreciation Cost Agreement by and between
MidCountry Bank and Holdings, attached hereto as Exhibit B-2 as the foregoing
may be amended, modified, restated or supplemented, provided that any such
amendment, modification, restatement or supplement shall not be effective
without the Administrative Agent’s prior written consent (the “Side Agreement”;
and the Side Agreement and the Purchase Agreement, as either of the foregoing
may be amended, modified,





--------------------------------------------------------------------------------





restated or supplemented in accordance with the terms hereof, collectively, the
“Purchase Documents”; said sale and the transactions to occur upon the
consummation of such sale as described in the Purchase Agreement are
collectively referred to in this Agreement as the “MidCountry Bank Sale”).
In order to effectuate the MidCountry Bank Sale, the Company has requested that
the Administrative Agent and the Lenders consent to Holdings and MidCountry Bank
entering into the Purchase Agreement and the consummation of the MidCountry Bank
Sale. Furthermore, in connection with the MidCountry Bank Sale, the Company has
requested that the Administrative Agent, effective upon the consummation of the
MidCountry Bank Sale, enter into a new LSMS Agreement in the form and substance
attached hereto as Exhibit C (the “New LSMS Agreement”). The consent of the
Required Lenders and the Administrative Agent to the MidCountry Bank Sale is
required under Section 11.4 of the Credit Agreement, and the consent of the
Required Lenders and the Administrative Agent to the entry into the New LSMS
Agreement is required under the terms of the LSMS Agreement and Section 15.1 of
the Credit Agreement.
Subject to the terms and conditions of this Agreement, and upon the
effectiveness of this Agreement, and notwithstanding anything contained in the
Loan Documents to the contrary, the Required Lenders and the Administrative
Agent hereby (A) consent to the entry by MidCountry Bank and Holdings into the
Purchase Agreement in the form and substance attached hereto as Exhibit B, and
(B) subject to the satisfaction of the following conditions (collectively, the
“Conditions”), consent to the MidCountry Bank Sale and the entry by the Company
and MidCountry Bank into the New LSMS Agreement:
(i)
the MidCountry Bank Sale is consummated pursuant to and in accordance with the
terms of the Purchase Agreement;

(ii)
the Company shall have delivered to the Administrative Agent a certificate in
form and substance satisfactory to the Administrative Agent certifying that (a)
no Unmatured Event of Default or Event of Default has occurred and is then
continuing, nor would an Unmatured Event of Default or Event of Default occur as
a result of the consummation of the MidCountry Bank Sale; (b) all Regulatory
Approvals (as defined in the Purchase Agreement) required to consummate the
MidCountry Bank Sale have been obtained and remain in full force and effect and
all waiting periods relating to such approvals have expired, together with
copies of all material consent letters and authorizations; (c) none of Holdings,
the Buyer or MidCountry Bank is subject to any order, decree or injunction of a
court or agency of competent jurisdiction, and no statute, rule or regulation
shall have been enacted, entered, promulgated, interpreted, applied or enforced
by any Governmental Authority, that permanently enjoins or prohibits the sale of
the Shares or, in any material respect, the consummation of the MidCountry Bank
Sale; and (d) no claim (including counterclaim), action, suit or proceeding,
whether civil, criminal, or administrative, or by or before a Governmental
Authority has been instituted or threatened against Holdings, MidCountry Bank,
the Buyer, or any of their respective Affiliates seeking to restrain or prohibit
the consummation of the MidCountry Bank Sale;

(iii)
the MidCountry Bank Sale shall be fully consummated on or before November 30,
2018;

(iv)
the Company shall have delivered to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent:

(a)
the New LSMS Agreement, in the form and substance of Exhibit C attached hereto,
and duly executed by MidCountry Bank and each Company;

(b)
the Side Agreement duly executed by each party thereto;

(c)
resolutions of MidCountry Bank authorizing the New LSMS Agreement, the
MidCountry Bank Sale and the transactions related thereto;

(d)
amendments, modifications, reaffirmations or restatements with respect the
eOriginal Agreement, the Affiliate Fee Sharing Agreement, the Expense Sharing
Agreement, and any documents relating thereto;

(e)
reaffirmation of the control agreement with eOriginal by each party thereto;

(f)
Consumer Lending Platform sublicenses necessary or desirable so that MidCountry
Bank can perform its obligations under the New LSMS Agreement;

(g)
such other documents, agreements, resolutions, certificates and opinions as may
be requested by the Administrative Agent or the Required Lenders; and

(h)
a copy of each of the resolutions, opinions, certificates, and each other
document and instrument entered into or otherwise delivered in connection with
the MidCountry Bank Sale.






--------------------------------------------------------------------------------





If any Condition has not been satisfied in full on or before November 30, 2018,
or if any Condition does not remain satisfied in full on said date, then the
consent of the Administrative Agent and the Required Lenders under this Section
4 shall be null and void and of no force and effect. The Company hereby
acknowledges and agrees that it will be an immediate Event of Default if the
transactions described in this Section 4 are consummated without the consent of
the Required Lenders and the Administrative Agent.
The consents contained in this Section 4 are specific in intent and are valid
only for the specific purpose for which given. Nothing contained herein
obligates the Administrative Agent or the Lenders to agree to any additional
consents or waivers of any provisions of any of the Loan Documents.
5.Delivery of Purchase Agreement. Within five (5) Business Days following the
date hereof (or such longer period as may be approved in writing by the
Administrative Agent in its sole discretion), the Company shall deliver to the
Administrative Agent a copy of the fully-executed Purchase Agreement with all
attachments thereto. The failure to deliver the fully-executed Purchase
Agreement with all attachments thereto in accordance with the preceding sentence
shall be an immediate Event of Default.


6.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows effective upon the date hereof:


1.New Definitions. The following new definitions are hereby added in proper
alphabetical order to Section 1.1 of the Credit Agreement:
“Credit Policy -- means the Company’s credit policies, as in effect on the
Closing Date and then-most-recently delivered to the Administrative Agent, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time in accordance with this Agreement.”
“MidCountry Bank Purchase Agreement -- means that certain Stock Purchase
Agreement by and among Holdings, MidCountry Bank, and MidCountry Acquisition
Corp., a Delaware limited liability company, dated on or about June 11, 2018.”
“MidCountry Bank Purchase Documents - means, collectively, the MidCountry Bank
Purchase Agreement and the MidCountry Bank Side Agreement.
“Primary Owners -- means, collectively, (i) James Hays, and (ii) Brian Short.”
“Purchasing Guidelines -- means the Company’s loan purchasing guidelines, as in
effect on the Closing Date and then-most-recently delivered to the
Administrative Agent, as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with this Agreement.”
“Servicing Guidelines -- means the Company’s loan servicing guidelines, as in
effect on the Third Amendment Effective Date and then-most-recently delivered to
the Administrative Agent, as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with this Agreement.”
“MidCountry Bank Side Agreement” -- means that certain Termination and
Depreciation Cost Agreement by and between MidCountry Bank and Holdings dated as
of the date of the consummation of the transactions contemplated by the Purchase
Agreement.”
“Third Amendment Effective Date -- means June 11, 2018.”
2.Purchasing Guidelines, Servicing Guidelines, and Credit Policy. Section 10.13
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“10.13.    Purchasing Guidelines and Credit Policy. The Company shall maintain
its Purchasing Guidelines and Credit Policy as in effect on the Closing Date
without material change and shall obtain the prior written consent of the
Administrative Agent before changing any of the same in any material respect,
other, in each case, for changes related to the addition of veterans as eligible
obligors. The Company shall maintain its Servicing





--------------------------------------------------------------------------------





Guidelines as in effect on the Third Amendment Effective Date without material
change and shall obtain the prior written consent of the Administrative Agent
before changing any of the same in any material respect.”
3.Amendments to Certain Documents. Section 11.6 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
“11.6. Modification of Subordinated Debt Documents; Investment Note Documents;
MidCountry Bank Purchase Agreement. Unless approved in advance in writing by the
Administrative Agent, not permit or agree to any amendment, modification or
restatement of any of (i) the Subordinated Debt Documents unless such amendment
or modification is permitted by the terms of the applicable Subordinated Debt
Documents and of the applicable Subordination Agreement, or (ii) the Investment
Note Documents. Unless approved in advance in writing by the Administrative
Agent, not permit or agree to any amendment, side letter, modification or
restatement of the MidCountry Bank Purchase Documents.”
4.Event of Default Relating to Affiliate Agreements. Section 13.1.16 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“13.1.16.    Affiliate Agreement. (i) Any breach or default (after giving effect
to any applicable notice or cure periods) of the LSMS Agreement, the Expenses
Sharing Agreement, or the Affiliate Fee Sharing Agreement by any Loan Party,
MidCountry Bank, or any of their respective Subsidiaries or Affiliates, (ii)
MidCountry Bank sends to any Loan Party or the Administrative Agent a Notice of
Termination of or suspension of performance of any of its obligations under the
LSMS Agreement (excluding the termination or suspension of the origination of
loans in accordance with the LSMS Agreement), (iii) the LSMS Agreement expires,
is terminated or is not otherwise in full force and effect, or the Interim
Service Period (as defined in the LSMS Agreement) is in effect, or (iv) breach
or default by any party to any MidCountry Bank Purchase Document.”
7.Additional Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows effective upon the consummation of the MidCountry Bank Sale
in accordance with the terms of this Agreement:
1.Change of Control.
1.Clause (i) of the definition of Change of Control in Section 1.1 of the Credit
Agreement is deleted in its entirety and replaced with the following;
“(i)     both Pamela Johnson and Timothy L. Stanley shall fail to continue to be
continuously and actively employed by each of the Companies and continuously
active in the business affairs of each Company in the same capacities as they
are employed on the First Amendment Date (or thereafter in capacities with
greater responsibilities), provided, however, if the Required Lenders approve in
writing any individual as a substitute for either of the foregoing individuals
with the same capacity at the Companies then any such substitute person shall be
deemed to replace the applicable foregoing individual;”
2.Clause (iii) of the definition of Change of Control in Section 1.1 of the
Credit Agreement is deleted in its entirety and replaced with the following;
“(iii)    (I) the merger or consolidation of MidCountry Bank with or into
another Person, or (II) the Primary Owners fail to be the record or beneficial
owner, directly or indirectly, on a fully diluted basis, of the Capital
Securities (A) representing at least fifty one percent (51%) of the voting power
of each parent entity of MidCountry Bank and MidCountry Bank then outstanding
Capital Securities having the power to vote, (B) representing less than fifty
one percent (51%) of each parent entity of MidCountry Bank and MidCountry Bank’s
then outstanding Capital Securities, or (C) having the power to elect a majority
of the Board of Directors of each parent entity of MidCountry Bank and
MidCountry Bank.”
3.the “or” between clauses (vi) and (vii) of the definition of Change of Control
in Section 1.1 of the Credit Agreement is deleted; and
4.the “.” at the end of clause (vii) is deleted and replaced with “;” and the
following new clause (viii) is hereby added to the definition of Change of
Control in Section 1.1 of the Credit Agreement as follows:
“(viii)    Steve Meads ceases to be the President of MidCountry Bank; provided,
however, that this clause shall not constitute a MCB Change of Control hereunder
if Steve Meads is replaced within





--------------------------------------------------------------------------------





ninety (90) days after he ceases to be the President of MidCountry Bank by an
individual with substantially similar experience and expertise to Steve Meads.”
2.Use of Proceeds. Section 10.6 of the Credit Agreement is hereby amended by
adding the following sentence at the end of such Section:
“For the avoidance of doubt, the proceeds of Loans shall not be used to pay
Termination Costs (as such term is defined in the LSMS Agreement).”
3.Restricted Payments.
1.The lead-in paragraph to Section 11.3 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
“Not, and not permit any other Loan Party (other than Holdings) to, (i) make any
distribution or pay any dividend to any holders of its Capital Securities,
including any interest, distribution or dividend on any preferred Capital
Securities, (ii) purchase or redeem any of its Capital Securities, (iii) pay any
management, service or consulting fees or similar fees, or any cost, expense or
liability reimbursements of payments under any fee sharing arrangement, or to,
or enter into any agreement to make any such payments or reimbursements with,
any of its equity holders or any Affiliate thereof or MidCountry Bank (whether
or not it is an Affiliate), (iv) make any redemption, prepayment, defeasance,
repurchase or any other payment in respect of any Debt (but not including the
Obligations), prior to its stated maturity or amortization schedule, (v) make
any redemption, prepayment, defeasance, repurchase or any other payment in
respect of the Subordinated Debt or the Investment Note Debt, or make any
payment of principal, interest (other than capitalized interest not paid in cash
or other property), fees or otherwise on the Subordinated Debt or the Investment
Note Debt, including any prepayment, or (vi) set aside funds for any of the
foregoing, except:”
2. Section 11.3(e) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“(e) So long as no Unmatured Event of Default or Event of Default exists or
would result therefrom, the Loan Parties may make payments and reimbursements to
any other Loan Party as required under the Expenses Sharing Agreement or the
Affiliate Fee Sharing Agreement, as each of the foregoing exists on the Closing
Date, as the same may be amended, restated, supplemented, or otherwise modified
from time to time in compliance with the terms and conditions of this Agreement;
and”
4.Transactions with Affiliates. Section 11.7 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
“11.7. Transactions with Affiliates or other Persons. Not, and not permit any
other Loan Party to, enter into, or cause, suffer or permit to exist any
transaction, arrangement or contract with any of its Affiliates which is on
terms that are materially less favorable than are reasonably obtainable from any
Person which is not one of its Affiliates. For the avoidance of doubt, the
obligations set forth in the preceding sentence applies to transactions
otherwise permitted by this Agreement between or among Loan Parties, including,
without limitation, the Affiliate Fee Sharing Agreement and the Expense Sharing
Agreement, and also applies to transactions between Loan Parties and MidCountry
Bank (whether or not it is an Affiliate).”
8.Representations and Warranties of each Company. Each Company hereby jointly
and severally represents and warrants to the Administrative Agent and the
Lenders that (i) each Company’s execution of this Agreement has been duly
authorized by all requisite action of each Company, (ii) no consents are
necessary from any third parties for any Company’s execution, delivery or
performance of this Agreement, (iii) this Agreement, the Credit Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of each Company enforceable against each Company in accordance with
their terms, except to the extent that the enforceability thereof against any
Company may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors’ rights generally or by equity principles of general
application, (iv) all of the representations and warranties contained in Section
9 of the Credit Agreement are true and correct in all material respects as of
the date hereof (without duplication of materiality qualifiers in any such
representations and warranties) and to the extent any representation and
warranty is made as of an earlier date, such representation and warranty is true
and correct in all material respects (without





--------------------------------------------------------------------------------





duplication of materiality qualifiers in any such representations and
warranties) as of such earlier date, and (v) after giving effect to this
Agreement, there is no Unmatured Event of Default or Event of Default.


9.Customer Identification - USA PATRIOT Act Notice. The Administrative Agent and
the Required Lenders hereby notify each Company and each other Loan Party that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (as amended from time to time
(including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), they are required to obtain, verify and
record information that identifies each Company and each other Loan Party, which
information includes the name and address of each Company and each other Loan
Party and other information that will allow the Administrative Agent and each
Lender to identify each Company and each other Loan Party in accordance with the
Act.


10.Reaffirmation. Each Company hereby jointly and severally represents,
warrants, acknowledges and confirms that (i) except as specifically modified by
the terms of this Agreement, the Credit Agreement and the other Loan Documents
remain in full force and effect as amended by this Agreement, (ii) no Company
has any defense to its obligations under the Credit Agreement and the other Loan
Documents, and the Obligations are due and owing to the Administrative Agent and
the Lenders without setoff or counterclaim, (iii) the Liens of the
Administrative Agent (held for the ratable benefit of the Lenders) granted by
each Company in favor of the Administrative Agent under the Loan Documents
secure all the Obligations, are reaffirmed in all respects, continue in full
force and effect, have the same priority as before this Agreement, and are not
impaired or extinguished in any respect by this Agreement, and (iv) no Company
has any claim against the Administrative Agent or any Lender arising from or in
connection with the Credit Agreement or the other Loan Documents. Until the
Obligations are paid in full in cash and all obligations and liabilities of each
Company under this Agreement and the Loan Documents are performed and paid in
full in cash, each Company agrees and covenants that they are respectively bound
by the covenants and agreements set forth in the Credit Agreement, the other
Loan Documents, and in this Agreement. Each Company hereby jointly and severally
ratifies and confirms the Obligations. This Agreement does not create or
constitute, and is not, a novation of the Credit Agreement and the other Loan
Documents.


11.Release. AS A MATERIAL PART OF THE CONSIDERATION FOR THE ADMINISTRATIVE AGENT
AND THE REQUIRED LENDERS ENTERING INTO THIS AGREEMENT, EACH COMPANY, FOR ITSELF
AND ITS OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EMPLOYEES AND AGENTS
(COLLECTIVELY “RELEASOR”) HEREBY IRREVOCABLY FOREVER RELEASES, FOREVER WAIVES
AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH LENDER, THE ISSUING LENDER
AND THE ADMINISTRATIVE AGENT’S, EACH LENDER’S AND THE ISSUING LENDER’S
PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT CORPORATIONS,
SUBSIDIARIES, AND AFFILIATES (HEREINAFTER ALL OF THE ABOVE COLLECTIVELY REFERRED
TO AS “ADMINISTRATIVE AGENT AND LENDER GROUP”), JOINTLY AND SEVERALLY, FROM ANY
AND ALL CLAIMS, COUNTERCLAIMS, DEMANDS, DAMAGES, DEBTS, AGREEMENTS, COVENANTS,
SUITS, CONTRACTS, OBLIGATIONS, LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS,
AND CAUSES OF ACTION OF ANY NATURE WHATSOEVER, ARISING FROM THE BEGINNING OF
TIME TO AND INCLUDING THE DATE OF THIS AGREEMENT, ARISING UNDER, ARISING IN
CONNECTION WITH, ARISING FROM, OR RELATING TO, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING,
WITHOUT LIMITATION, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION
AND INDEMNITY, WHETHER ARISING AT LAW OR IN EQUITY, AND WHETHER PRESENTLY
POSSESSED, WHETHER KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT,
LIQUIDATED OR UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER ABSOLUTE OR CONTINGENT,
FORESEEN OR UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED, WHICH RELEASOR
MAY HAVE OR CLAIM TO, HAVE AGAINST ANY OF ADMINISTRATIVE AGENT AND LENDER GROUP
AS OF THE DATE HEREOF.







--------------------------------------------------------------------------------





12.Governing Law. This Agreement shall be a contract made under and governed by
the internal laws of the State of Illinois applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.


13.Section Titles. The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.


14.Fees and Expenses. Each Company shall promptly pay to the Administrative
Agent all fees, expenses and other amounts owing to the Administrative Agent
under the Credit Agreement and the other Loan Documents upon demand, including,
without limitation, all reasonable out-of-pocket fees, costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, and delivery of this Agreement.


15.Counterparts; Facsimile Transmissions. This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile, PDF format
or other electronic transmission, and such signatures shall be fully binding on
the party sending the same.


16.Incorporation by Reference. The Administrative Agent, the Required Lenders
and each Company hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference. This
Agreement is a Loan Document.


17.Notice - Oral Commitments Not Enforceable. The following notice is given
pursuant to Section 815 ILCS 160/1 et seq. of the Illinois Revised Statutes.
Nothing contained in the following notice shall be deemed to limit or modify the
terms of this Agreement and the other Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED AND
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS. TO
PROTECT COMPANY AND EACH OTHER LOAN PARTY (COMPANY) AND THE ADMINISTRATIVE AGENT
AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE LENDERS REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
Each Company acknowledges that there are no other agreements between or among
the Administrative Agent, Lenders, any Company and/or the Loan Parties, oral or
written, concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.
18.Notice-Insurance. UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO
PROTECT OUR INTERESTS. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.
THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM
THAT IS MADE AGAINST YOU IN CONNECTION WITH ANY OF YOUR ASSETS OR OPERATIONS.
YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING
EVIDENCE THAT YOU HAVE OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE
PURCHASE INSURANCE, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.
{remainder of page intentionally left blank; signature pages follow}





--------------------------------------------------------------------------------







Signature Page to Amendment No. 3 to Credit Agreement with Consent




Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Pioneer Financial Services, Inc., Pioneer Funding, Inc., Pioneer Services
Corp.,
and Pioneer Services Sales Finance, Inc.]


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
PIONEER FINANCIAL SERVICES, INC.,
a Missouri corporation, as Borrowing Agent and as a Company


By:        
Name:        
Title:        




PIONEER FUNDING, INC.,
a Nevada corporation, as a Company


By:        
Name:        
Title:        




PIONEER SERVICES CORP.,
a Missouri corporation, as a Company


By:        
Name:        
Title:        




PIONEER SERVICES SALES FINANCE, INC.,
a Nevada corporation, as a Company


By:        
Name:        
Title:        









--------------------------------------------------------------------------------





Signature Page to Amendment No. 3 to Credit Agreement with Consent
[CIBC Bank USA]
CIBC BANK USA,
as Administrative Agent, as Issuing Lender and
as a Lender


By:        
Name:        
Title:        


Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Arvest Bank]


ARVEST BANK, as a Lender


By:        
Name:        
Title:        












Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Bank Midwest, a Division of NBH Bank]
BANK MIDWEST, a division of NBH Bank, as a Lender


By:        
Name:        
Title:        








Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Bank of Blue Valley]
BANK OF BLUE VALLEY, as a Lender


By:        
Name:        
Title:        











--------------------------------------------------------------------------------





Signature Page to Amendment No. 3 to Credit Agreement with Consent
[BancFirst]
BANCFIRST, as a Lender


By:        
Name:        
Title:        










Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Citizens Bank & Trust Company]
CITIZENS BANK & TRUST COMPANY,
as a Lender


By:        
Name:        
Title:        






Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Enterprise Bank & Trust]
ENTERPRISE BANK & TRUST, as a Lender


By:        
Name:        
Title:        










Signature Page to Amendment No. 3 to Credit Agreement with Consent
[United Bank & Capital Trust Company]
UNITED BANK & CAPITAL TRUST COMPANY, as successor by merger with First Citizens
Bank, Inc., as a Lender


By:        
Name:        
Title:        





--------------------------------------------------------------------------------







Signature Page to Amendment No. 3 to Credit Agreement with Consent
[Stifel Bank & Trust]
STIFEL BANK & TRUST, as a Lender


By:        
Name:        
Title:        






Signature Page to Amendment No. 3 to Credit Agreement with Consent
[UMB Bank, N.A.]
UMB BANK, N.A., as a Lender


By:        
Name:        
Title:        







--------------------------------------------------------------------------------









A-1


Exhibit A
Documents and Requirements


1.
Amendment No. 3 to Credit Agreement with Consent, executed by each Company, the
Administrative Agent and the Required Lenders.

2.
Reaffirmation of Guaranty executed by MidCountry Financial Corp., a Georgia
corporation.

3.
Agent Fee Letter.

4.
Payment in cash or same day funds of the Administrative Agent Amendment Fee.

5.
Copy of a Good Standing Certificates for Pioneer Financial Services, Inc. from
the Secretary of State of Missouri.

6.
Copy of a Good Standing Certificates for Pioneer Funding, Inc. from the
Secretary of State of Nevada.

7.
Copy of a Good Standing Certificates for Pioneer Services Corp. from the
Secretary of State of Missouri.

8.
Copy of a Good Standing Certificates for Pioneer Services Sales Finance, Inc.
from the Secretary of State of Nevada.

9.
Copy of a Good Standing Certificates for MidCountry Financial Corp. from the
Secretary of State of Georgia.

10.
Secretary’s Certificate certifying Pioneer Financial Services, Inc.'s incumbency
certificate and resolutions authorizing this Agreement, the Purchase Agreement,
the New LSMS Agreement and the transactions contemplated by such documents, and
no change to formation documents.

11.
Secretary’s Certificate certifying Pioneer Funding, Inc.'s incumbency
certificate and resolutions authorizing this Agreement, the Purchase Agreement,
the New LSMS Agreement and the transactions contemplated by such documents, and
no change to formation documents.

12.
Secretary’s Certificate certifying Pioneer Services Corp.'s incumbency
certificate and resolutions authorizing this Agreement, the Purchase Agreement,
the New LSMS Agreement and the transactions contemplated by such documents, and
no change to formation documents.

13.
Secretary’s Certificate certifying Pioneer Services Sales Finance, Inc.'s
incumbency certificate and resolutions authorizing this Agreement, the Purchase
Agreement, the New LSMS Agreement and the transactions contemplated by such
documents, and no change to formation documents.

14.
Secretary’s Certificate certifying MidCountry Financial Corp.'s incumbency
certificate and resolutions authorizing the Reaffirmation of Guaranty, the
Purchase Agreement, the New LSMS Agreement and the transactions contemplated by
such documents, and no change to formation documents.








--------------------------------------------------------------------------------







B-1


EXHIBIT B-1
Form of Purchase Agreement


Omitted.




B-2


EXHIBIT B-2
Form of Side Agreement


Omitted.




C


EXHIBIT C
Form of New LSMS Agreement


Omitted.










UNCONDITIONAL REAFFIRMATION OF GUARANTY
    
Omitted.







